 1 NICHOLAS P. ROXBOROUGH, State Bar No. 113540
   npr@rpnalaw.com
 2 VINCENT S. GANNUSCIO, State Bar No. 207396
   vsg@rpnalaw.com
 3 ROXBOROUGH, POMERANCE, NYE & ADREANI, LLP
   5820 Canoga Avenue, Suite 250
 4 Woodland Hills, California 91367
   Telephone: (818) 992-9999
 5 Facsimile: (818) 992-9991
 6 Attorneys for Plaintiff and Counter-Defendant
   THE PROTECTED INSURANCE PROGRAM
 7 FOR SCHOOLS AND COMMUNITY COLLEGES
   JOINT POWERS AUTHORITY
 8
 9 ALEXANDER E. POTENTE, State Bar No. 208240
   alex.potente@clydeco.us
10 YVONNE M. SCHULTE, State Bar No. 237868
   yvonne.schulte@clydeco.us
11 CLYDE & CO US LLP
   Four Embarcadero Center, Suite 1350
12 San Francisco, California 94111
   Telephone: (415) 365-9800
13 Facsimile: (415) 365-9801
14 Attorneys for Defendant and Counterclaimant
   LIBERTY INSURANCE CORPORATION
15
16                      UNITED STATES DISTRICT COURT
17                FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
19 THE PROTECTED INSURANCE                      Case No. 2:21-cv-00876-SB-RAO
   PROGRAM FOR SCHOOLS AND
20 COMMUNITY COLLEGES JOINT
   POWERS AUTHORITY,                            STIPULATED PROTECTIVE
21                                              ORDER; PROPOSED ORDER
                Plaintiff,                      THEREON
22
         v.
23                                              The Hon. Stanley Blumenfeld, Jr.
   LIBERTY INSURANCE
24 CORPORATION, a Vermont
   corporation; and DOES 1-10, inclusive,
25
                Defendants.
26
27 AND RELATED COUNTERCLAIM
28
     5586114
                                            1                  Case No. 2:21-cv-00876-SB-RAO
                             STIPULATED PROTECTIVE ORDER
                                                           1 1.          A. PURPOSES AND LIMITATIONS
                                                           2             Discovery in this action is likely to involve production of confidential,
                                                           3 proprietary, or private information for which special protection from public
                                                           4 disclosure and from use for any purpose other than prosecuting this litigation may
                                                           5 be warranted. Accordingly, the Parties hereby stipulate to and petition the Court to
                                                           6 enter the following Stipulated Protective Order. The Parties acknowledge that this
                                                           7 Order does not confer blanket protections on all disclosures or responses to
                                                           8 discovery and that the protection it affords from public disclosure and use extends
                                                           9 only to the limited information or items that are entitled to confidential treatment
                                                          10 under the applicable legal principles. The Parties further acknowledge, as set forth in
                                                          11 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 file confidential information under seal; Civil Local Rule 79-5 sets forth the
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 procedures that must be followed and the standards that will be applied when a Party
                                                          14 seeks permission from the court to file material under seal.
                                                          15             B. GOOD CAUSE STATEMENT
                                                          16             The Parties anticipate that they will produce information that refers to
                                                          17 workers’ compensation claimants by name and addresses, as well as their work-
                                                          18 related injuries. The claimants may have privacy interests in such information. The
                                                          19 Parties may also exchange confidential information related to the handling, defense,
                                                          20 and settlement of various workers’ compensation claims that remain open, the
                                                          21 public disclosure of which may prejudice the parties with respect to that pending
                                                          22 litigation. In addition, Liberty Insurance Corporation’s production may contain
                                                          23 proprietary underwriting information that it would not share with its competitors,
                                                          24 such as its pricing analysis, the terms and conditions on which it would accept the
                                                          25 risk, and its implementation of the insurance program.
                                                          26             Accordingly, to expedite the flow of information, to facilitate the prompt
                                                          27 resolution of disputes over confidentiality of discovery materials, to adequately
                                                          28 protect information the Parties are entitled to keep confidential, to ensure that the
                                                               5586114
                                                                                                             2                  Case No. 2:21-cv-00876-SB-RAO
                                                                                              STIPULATED PROTECTIVE ORDER
                                                           1 Parties are permitted reasonable necessary uses of such material in preparation for,
                                                           2 and in the conduct of, trial, to address their handling at the end of the litigation, and
                                                           3 serve the ends of justice, a protective order for such information is justified in this
                                                           4 matter. It is the intent of the Parties that information will not be designated as
                                                           5 confidential for tactical reasons and that nothing be so designated without a good
                                                           6 faith belief that it has been maintained in a confidential, non-public manner, and
                                                           7 there is good cause why it should not be part of the public record of this case.
                                                           8 2.          DEFINITIONS
                                                           9             2.1   Action: this pending federal law suit.
                                                          10             2.2   Challenging Party: a Party or Non-Party that challenges the designation
                                                          11 of information or items under this Order.
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12             2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 how it is generated, stored or maintained) or tangible things that qualify for
                                                          14 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                          15 the Good Cause Statement.
                                                          16             2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
                                                          17 their support staff).
                                                          18             2.5   Designating Party: a Party or Non-Party that designates information or
                                                          19 items that it produces in disclosures or in responses to discovery as
                                                          20 “CONFIDENTIAL.”
                                                          21             2.6   Disclosure or Discovery Material: all items or information, regardless
                                                          22 of the medium or manner in which it is generated, stored, or maintained (including,
                                                          23 among other things, testimony, transcripts, and tangible things), that are produced or
                                                          24 generated in disclosures or responses to discovery in this matter.
                                                          25             2.7   Expert: a person with specialized knowledge or experience in a matter
                                                          26 pertinent to the litigation, who has been retained by a Party or its counsel to serve as
                                                          27 an expert witness or as a consultant in this Action.
                                                          28
                                                               5586114
                                                                                                            3                 Case No. 2:21-cv-00876-SB-RAO
                                                                                             STIPULATED PROTECTIVE ORDER
                                                           1             2.8   House Counsel: attorneys who are employees of a Party to this Action.
                                                           2 House Counsel does not include Outside Counsel of Record or any other outside
                                                           3 counsel.
                                                           4             2.9   Non-Party: any natural person, partnership, corporation, association, or
                                                           5 other legal entity not named as a Party to this action.
                                                           6             2.10 Outside Counsel of Record: attorneys who are not employees of a Party
                                                           7 to this Action, but are retained to represent or advise a Party to this Action and have
                                                           8 appeared in this Action on behalf of that Party or are affiliated with a law firm
                                                           9 which has appeared on behalf of that Party, and includes support staff.
                                                          10             2.11 Party: any Party to this Action, including all of its officers, directors,
                                                          11 employees, consultants, retained experts, and Outside Counsel of Record (and their
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 support staffs).
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                          14 Discovery Material in this Action.
                                                          15             2.13 Professional Vendors: persons or entities that provide litigation
                                                          16 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                          17 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                          18 and their employees and subcontractors.
                                                          19             2.14 Protected Material: any Disclosure or Discovery Material that is
                                                          20 designated as “CONFIDENTIAL.”
                                                          21             2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                                          22 Material from a Producing Party.
                                                          23 3.          SCOPE
                                                          24             The protections conferred by this Stipulation and Order cover not only
                                                          25 Protected Material (as defined above), but also (1) any information copied or
                                                          26 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                          27 compilations of Protected Material; and (3) any testimony, conversations, or
                                                          28 presentations by Parties or their Counsel that might reveal Protected Material.
                                                               5586114
                                                                                                              4                  Case No. 2:21-cv-00876-SB-RAO
                                                                                              STIPULATED PROTECTIVE ORDER
                                                           1             Any use of Protected Material at trial shall be governed by the orders of the
                                                           2 trial judge. This Order does not govern the use of Protected Material at trial.
                                                           3 4.          DURATION
                                                           4             Even after final disposition of this litigation, the confidentiality obligations
                                                           5 imposed by this Order shall remain in effect until a Designating Party agrees
                                                           6 otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                           7 deemed to be the later of: (1) dismissal of all claims and defenses in this Action,
                                                           8 with or without prejudice; and (2) final judgment herein after the completion and
                                                           9 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                          10 including the time limits for filing any motions or applications for extension of time
                                                          11 pursuant to applicable law.
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 5.          DESIGNATING PROTECTED MATERIAL
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13             5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                                          14 Each Party or Non-Party that designates information or items for protection under
                                                          15 this Order must take care to limit any such designation to specific material that
                                                          16 qualifies under the appropriate standards. The Designating Party must designate for
                                                          17 protection only those parts of material, documents, items, or oral or written
                                                          18 communications that qualify, so that other portions of the material, documents,
                                                          19 items, or communications for which protection is not warranted are not swept
                                                          20 unjustifiably within the ambit of this Order.
                                                          21             Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                          22 that are shown to be clearly unjustified, or that have been made for an improper
                                                          23 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                          24 unnecessary expenses and burdens on other parties), may expose the Designating
                                                          25 Party to sanctions.
                                                          26             If it comes to a Designating Party’s attention that information or items that it
                                                          27 designated for protection do not qualify for protection, that Designating Party must
                                                          28 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                               5586114
                                                                                                              5                   Case No. 2:21-cv-00876-SB-RAO
                                                                                               STIPULATED PROTECTIVE ORDER
                                                           1             5.2   Manner and Timing of Designations. Except as otherwise provided in
                                                           2 this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
                                                           3 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                           4 under this Order must be clearly so designated before the material is disclosed or
                                                           5 produced.
                                                           6             Designation in conformity with this Order requires:
                                                           7                    (a)   for information in documentary form (e.g., paper or electronic
                                                           8 documents, but excluding transcripts of depositions or other pretrial or trial
                                                           9 proceedings), that the Producing Party affix, at a minimum, the legend
                                                          10 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                          11 contains protected material. If only a portion or portions of the material on a page
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 qualifies for protection, the Producing Party also must clearly identify the protected
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 portion(s) (e.g., by making appropriate markings in the margins).
                                                          14             A Party or Non-Party that makes original documents available for inspection
                                                          15 need not designate them for protection until after the inspecting Party has indicated
                                                          16 which documents it would like copied and produced. During the inspection and
                                                          17 before the designation, all of the material made available for inspection shall be
                                                          18 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                          19 documents it wants copied and produced, the Producing Party must determine which
                                                          20 documents, or portions thereof, qualify for protection under this Order. Then, before
                                                          21 producing the specified documents, the Producing Party must affix the
                                                          22 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                                          23 portion or portions of the material on a page qualifies for protection, the Producing
                                                          24 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                                          25 markings in the margins).
                                                          26                   (b)    for testimony given in depositions, that the Designating Party
                                                          27 identify, on the record, before the close of the deposition, the Disclosure or
                                                          28 Discovery Material, designated as Protected Material.
                                                               5586114
                                                                                                            6                  Case No. 2:21-cv-00876-SB-RAO
                                                                                             STIPULATED PROTECTIVE ORDER
                                                           1                   (c)   for information produced in some form other than documentary
                                                           2 and for any other tangible items, that the Producing Party affix in a prominent place
                                                           3 on the exterior of the container or containers in which the information is stored the
                                                           4 legend “CONFIDENTIAL.” If only a portion or portions of the information
                                                           5 warrants protection, the Producing Party, to the extent practicable, shall identify the
                                                           6 protected portion(s).
                                                           7             5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                           8 failure to designate qualified information or items does not, standing alone, waive
                                                           9 the Designating Party’s right to secure protection under this Order for such material.
                                                          10             Upon timely correction of a designation, the Receiving Party must make
                                                          11 reasonable efforts to assure that the material is treated in accordance with the
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 provisions of this Order.
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                          14             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                                          15 designation of confidentiality at any time that is consistent with the Court’s
                                                          16 Scheduling Order.
                                                          17             6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                                          18 resolution process under Local Rule 37.1, et seq.
                                                          19             6.3   The burden of persuasion in any such challenge proceeding shall be on
                                                          20 the Designating Party. Frivolous challenges, and those made for an improper
                                                          21 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                          22 parties), may expose the Challenging Party to sanctions. Unless the Designating
                                                          23 Party has waived or withdrawn the confidentiality designation, all parties shall
                                                          24 continue to afford the material in question the level of protection to which it is
                                                          25 entitled under the Producing Party’s designation until the Court rules on the
                                                          26 challenge.
                                                          27
                                                          28
                                                               5586114
                                                                                                           7                  Case No. 2:21-cv-00876-SB-RAO
                                                                                             STIPULATED PROTECTIVE ORDER
                                                           1 7.          ACCESS TO AND USE OF PROTECTED MATERIAL
                                                           2             7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                           3 disclosed or produced by another Party or by a Non-Party in connection with this
                                                           4 Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                           5 Protected Material may be disclosed only to the categories of persons, and under the
                                                           6 conditions, described in this Order. When the Action has been terminated, a
                                                           7 Receiving Party must comply with the provisions of Section 13 below (FINAL
                                                           8 DISPOSITION).
                                                           9             Protected Material must be stored and maintained by a Receiving Party at a
                                                          10 location, and in a secure manner, that ensures that access is limited to the persons
                                                          11 authorized under this Order.
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12             7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 otherwise ordered by the Court or permitted in writing by the Designating Party, a
                                                          14 Receiving Party may disclose any information or item designated
                                                          15 “CONFIDENTIAL” only to:
                                                          16                   (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                                                          17 as well as employees of said Outside Counsel of Record to whom it is reasonably
                                                          18 necessary to disclose the information for this Action;
                                                          19                   (b)   the officers, directors, and employees (including House Counsel)
                                                          20 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                          21                   (c)   Experts (as defined in this Order) of the Receiving Party to
                                                          22 whom disclosure is reasonably necessary for this Action, and who have signed the
                                                          23 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                          24                   (d)   the Court and its personnel;
                                                          25                   (e)   court reporters and their staff;
                                                          26                   (f)   professional jury or trial consultants, mock jurors, and
                                                          27 Professional Vendors to whom disclosure is reasonably necessary for this Action
                                                          28
                                                               5586114
                                                                                                             8                 Case No. 2:21-cv-00876-SB-RAO
                                                                                             STIPULATED PROTECTIVE ORDER
                                                           1 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                                                           2 A);
                                                           3                   (g)    the author or recipient of a document containing the information
                                                           4 or a custodian or other person who otherwise possessed or knew the information;
                                                           5                   (h)    during their depositions, witnesses, and attorneys for witnesses,
                                                           6 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                           7 Party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                                                           8 they will not be permitted to keep any confidential information, unless they sign the
                                                           9 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                          10 agreed by the Designating Party or ordered by the Court. Pages of transcribed
                                                          11 deposition testimony or exhibits to depositions that reveal Protected Material may
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 be separately bound by the court reporter and may not be disclosed to anyone,
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 except as permitted under this Stipulated Protective Order; and
                                                          14                   (i)    any mediator or settlement officer, and their supporting
                                                          15 personnel, mutually agreed upon by any of the Parties engaged in settlement
                                                          16 discussions.
                                                          17                   (j)    reinsurers, retrocessionaires, accountants, regulators,
                                                          18 governmental agencies, units or authorities, or auditors to whom the Parties have
                                                          19 contractual, statutory, or regulatory reporting obligations and, therefore, disclosure
                                                          20 is reasonably necessary.
                                                          21 8.          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                          22 IN OTHER LITIGATION
                                                          23             If a Party is served with a subpoena or a court order issued in other litigation
                                                          24 that compels disclosure of any information or items designated in this Action as
                                                          25 “CONFIDENTIAL,” that Party must:
                                                          26                   (a)    promptly notify, in writing, the Designating Party. Such
                                                          27 notification shall include a copy of the subpoena or court order;
                                                          28
                                                               5586114
                                                                                                             9                   Case No. 2:21-cv-00876-SB-RAO
                                                                                              STIPULATED PROTECTIVE ORDER
                                                           1                   (b)    promptly notify, in writing, the party who caused the subpoena
                                                           2 or order to issue in the other litigation that some or all of the material covered by the
                                                           3 subpoena or order is subject to this Protective Order. Such notification shall include
                                                           4 a copy of this Stipulated Protective Order; and
                                                           5                   (c)    cooperate with respect to all reasonable procedures sought to be
                                                           6 pursued by the Designating Party, whose Protected Material may be affected.
                                                           7             If the Designating Party timely seeks a protective order, the Party served with
                                                           8 the subpoena or court order shall not produce any information designated in this
                                                           9 action as “CONFIDENTIAL” before a determination by the court from which the
                                                          10 subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                          11 permission. The Designating Party shall bear the burden and expense of seeking
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 protection in that court of its confidential material and nothing in these provisions
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 should be construed as authorizing or encouraging a Receiving Party in this Action
                                                          14 to disobey a lawful directive from another court.
                                                          15 9.          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                          16 PRODUCED IN THIS LITIGATION
                                                          17                   (a)    The terms of this Order are applicable to information produced
                                                          18 by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                                                          19 information produced by Non-Parties in connection with this litigation is protected
                                                          20 by the remedies and relief provided by this Order. Nothing in these provisions
                                                          21 should be construed as prohibiting a Non-Party from seeking additional protections.
                                                          22                   (b)    In the event that a Party is required, by a valid discovery request,
                                                          23 to produce a Non-Party’s confidential information in its possession, and the Party is
                                                          24 subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                          25 confidential information, then the Party shall:
                                                          26                          (1)   promptly notify, in writing, the Requesting Party and the
                                                          27 Non-Party that some or all of the information requested is subject to a
                                                          28 confidentiality agreement with a Non-Party;
                                                               5586114
                                                                                                            10                  Case No. 2:21-cv-00876-SB-RAO
                                                                                              STIPULATED PROTECTIVE ORDER
                                                           1                          (2)   promptly provide the Non-Party with a copy of the
                                                           2 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                                                           3 reasonably specific description of the information requested; and
                                                           4                          (3)   make the information requested available for inspection by
                                                           5 the Non-Party, if requested.
                                                           6                   (c)    If the Non-Party fails to seek a protective order from this court
                                                           7 within 14 days of receiving the notice and accompanying information, the Receiving
                                                           8 Party may produce the Non-Party’s confidential information responsive to the
                                                           9 discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                                          10 Party shall not produce any information in its possession or control that is subject to
                                                          11 the confidentiality agreement with the Non-Party before a determination by the
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 Court.
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13             Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                          14 expense of seeking protection in this court of its Protected Material.
                                                          15 10.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                          16             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                          17 Protected Material to any person or in any circumstance not authorized under this
                                                          18 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                          19 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                          20 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                          21 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                          22 and (d) request such person or persons to execute the “Acknowledgment and
                                                          23 Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                          24 11.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                          25 PROTECTED MATERIAL
                                                          26             When a Producing Party gives notice to Receiving Parties that certain
                                                          27 inadvertently produced material is subject to a claim of privilege or other protection,
                                                          28 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                               5586114
                                                                                                            11                  Case No. 2:21-cv-00876-SB-RAO
                                                                                              STIPULATED PROTECTIVE ORDER
                                                           1 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                           2 may be established in an e-discovery order. Pursuant to Federal Rule of Evidence
                                                           3 502(d) and (e), insofar as the Parties reach an agreement on the effect of disclosure
                                                           4 of a communication or information covered by the attorney-client privilege or work
                                                           5 product protection, the Parties may incorporate their agreement in the Stipulated
                                                           6 Protective Order submitted to the Court.
                                                           7 12.         MISCELLANEOUS
                                                           8             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                           9 person to seek its modification by the Court in the future.
                                                          10             12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                          11 Protective Order, no Party waives any right it otherwise would have to object to
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 disclosing or producing any information or item on any ground not addressed in this
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                          14 ground to use in evidence of any of the material covered by this Protective Order.
                                                          15             12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                          16 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                          17 only be filed under seal pursuant to a court order authorizing the sealing of the
                                                          18 specific Protected Material at issue. If a Party's request to file Protected Material
                                                          19 under seal is denied by the court, then the Receiving Party may file the information
                                                          20 in the public record, unless otherwise instructed by the court.
                                                          21 13.         FINAL DISPOSITION
                                                          22             After the final disposition of this Action, as defined in paragraph 4, within 60
                                                          23 days of a written request by the Designating Party, each Receiving Party must return
                                                          24 all Protected Material to the Producing Party or destroy such material. As used in
                                                          25 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                          26 summaries, and any other format reproducing or capturing any of the Protected
                                                          27 Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                          28 Party must submit a written certification to the Producing Party (and, if not the same
                                                               5586114
                                                                                                            12                  Case No. 2:21-cv-00876-SB-RAO
                                                                                              STIPULATED PROTECTIVE ORDER
                                                           1 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                           2 (by category, where appropriate) all the Protected Material that was returned or
                                                           3 destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                           4 abstracts, compilations, summaries, or any other format reproducing or capturing
                                                           5 any of the Protected Material. Notwithstanding this provision, Counsel are entitled
                                                           6 to retain an archival copy of all pleadings, motion papers, trial, deposition, and
                                                           7 hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
                                                           8 expert reports, attorney work product, and consultant and expert work product, even
                                                           9 if such materials contain Protected Material. Further, Defendant is entitled to retain
                                                          10 an archival copy of all such material insofar as necessary to comply with any of its
                                                          11 contractual, statutory or regulatory obligations, even if these materials contain
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 Protected Material. Any such archival copies that contain or constitute Protected
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 Material remain subject to this Protective Order as set forth in Section 4
                                                          14 (DURATION).
                                                          15 14.         Any violation of this Order may be punished by any and all appropriate
                                                          16 measures including, without limitation, contempt proceedings and/or monetary
                                                          17 sanctions.
                                                          18
                                                          19             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                          20
                                                          21 DATED: May 19, 2021                ROXBOROUGH, POMERANCE, NYE &
                                                                                                ADREANI LLP
                                                          22
                                                          23                                    By:         /s/ Vincent S. Gannuscio
                                                                                                      Nicholas P. Roxborough
                                                          24
                                                                                                      Vincent S. Gannuscio
                                                          25                                          Chris S. Pacetti
                                                          26                                          Attorneys for Plaintiff and Counter-Defendant
                                                                                                      THE PROTECTED INSURANCE PROGRAM
                                                          27                                          FOR SCHOOLS AND COMMUNITY
                                                          28                                          COLLEGES JOINT POWERS AUTHORITY

                                                               5586114
                                                                                                           13                Case No. 2:21-cv-00876-SB-RAO
                                                                                             STIPULATED PROTECTIVE ORDER
                                                           1                                            EXHIBIT A
                                                           2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                           3             I, _____________________________ [print or type full name], of
                                                           4 _________________ [print or type full address], declare under penalty of perjury
                                                           5 that I have read in its entirety and understand the Stipulated Protective Order that
                                                           6 was issued by the United States District Court for the Central District of California
                                                           7 on [_____] in the case of The Protected Insurance Program for Schools and
                                                           8 Community Colleges Joint Powers Authority, vs. Liberty Insurance Corporation,
                                                           9 Case No. 2:21-cv-00876-SB-RAO. I agree to comply with, and to be bound by, all
                                                          10 the terms of this Stipulated Protective Order, and I understand and acknowledge that
                                                          11 failure to so comply could expose me to sanctions and punishment in the nature of
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 contempt. I solemnly promise that I will not disclose in any manner any
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 information or item that is subject to this Stipulated Protective Order to any person
                                                          14 or entity, except in strict compliance with the provisions of this Order.
                                                          15             I further agree to submit to the jurisdiction of the United States District Court
                                                          16 for the Central District of California for the purpose of enforcing the terms of this
                                                          17 Stipulated Protective Order, even if such enforcement proceedings occur after
                                                          18 termination of this action. I hereby appoint __________________________ [print
                                                          19 or type full name] of _______________________________________ [print or
                                                          20 type full address and telephone number] as my California agent for service of
                                                          21 process in connection with this action or any proceedings related to enforcement of
                                                          22 this Stipulated Protective Order.
                                                          23 Date:
                                                          24
                                                          25 City and State where sworn and signed:
                                                          26
                                                          27 Printed name:
                                                          28 Signature:
                                                               5586114
                                                                                                             15                  Case No. 2:21-cv-00876-SB-RAO
                                                                                              STIPULATED PROTECTIVE ORDER
